                                                              1    HUNTON ANDREWS KURTH LLP
                                                                   M. BRETT BURNS (State Bar No. 256965)
                                                              2    KAREN EVANS (State Bar No. 197046)
                                                                   50 California Street, Suite 1700
                                                              3
                                                                   San Francisco, California 94111
                                                              4    Telephone: 510 • 975 • 3700
                                                                   Facsimile: 510 • 975 • 3701
                                                              5
                                                                   Attorneys for Defendants,
                                                              6    Lowe’s Home Centers, LLC
                                                                   and Robert Visser
                                                              7

                                                              8
                                                                   Lawrence W. Freiman, Esq. (SBN 288917)
                                                              9    lawrence@freimanlegal.com
                                                                   FREIMAN LEGAL
                                                              10   100 Wilshire Blvd., Ste. 700
                                                              11   Santa Monica, CA 90401
                                                                   Telephone: (310) 917-1004
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12   Facsimile: (310) 300-2603

                                                              13   Counsel for Plaintiff
                                                                   Diana Gutierrez
                                                              14

                                                              15                                 UNITED STATES DISTRICT COURT

                                                              16                                EASTERN DISTRICT OF CALIFORNIA

                                                              17   DIANA GUTIERREZ,                            CASE NO. 2:18-CV-03209-MCE-KJN

                                                              18                  Plaintiff,                   STIPULATION AND ORDER EXTENDING
                                                                                                               DISCOVERY, EXPERT AND DISPOSITIVE
                                                              19          v.                                   MOTION DEADLINES
                                                              20
                                                                   LOWE’S HOME CENTERS, LLC; ROBERT
                                                              21   VISSER; AND DOES 1 THROUGH 20,
                                                                   INCLUSIVE,
                                                              22
                                                                                  Defendants.
                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28
                                                                                        STIPULATION AND [PROPOSED] ORDER REGARDING
                                                                                   EXPERT DISCOVERY AND FACT DISCOVERY DISPUTE DEADLINES
                                                              1    I.     INTRODUCTION

                                                              2           The Parties, Plaintiff Diana Gutierrez, (“Plaintiff”) and Defendants Lowe’s Home Centers

                                                              3    LLC, and Robert Visser (collectively “Defendants”), through their respective attorneys of record,

                                                              4    hereby jointly stipulate to, and request the Court’s approval to extend the fact discovery cut off by

                                                              5    one and a half months to allow for the difficulty of scheduling depositions during holidays, and to

                                                              6    extend the other court imposed deadlines, accordingly. This is the first and only request by counsel

                                                              7    to extend any deadlines in this matter.

                                                              8    II.    RECITALS/GROUNDS FOR RELIEF

                                                              9           Pursuant to Rule 16, a party may seek modification of a scheduling order, including

                                                              10   modification of a discovery cut-off date, “only for good cause and with a judge’s consent.” Fed. R.

                                                              11   Civ. P. 16(b)(4). “Good cause” exists only when a scheduling deadline “cannot reasonably be met
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12   despite the diligence of the party seeking the extension.” Schafferner v. Crown Equip. Corp., No.

                                                              13   C09-00284 SBA, 2011 WL 6303408, at *2 (N.D. Cal. Dec. 16, 2011) (citing Johnson v. Mammoth

                                                              14   Recreations, Inc., 975 F.2d 604, 609, (9th Cir. 1992). A party may establish good cause by showing:

                                                              15
                                                                                   that [he or she] was diligent in assisting the court in creating a workable Rule 16
                                                              16                   order; (2) that [he or she] noncompliance with a Rule 16 deadline occurred or will
                                                                                   occur, notwithstanding [his or her] diligent efforts to comply, because of the
                                                              17                   development of matters which could not have been reasonable foreseen or anticipated
                                                                                   at the time of the Rule 16 scheduling conference; and (3) that [he or she] was diligent
                                                              18                   in seeking amendment of the Rule 16 order, once it became apparent that he or she
                                                                                   could not comply with the order.
                                                              19
                                                              20   Hood v. Hartford Life & Accident Inc., Co., 567 F.Supp.2d 1221, 1224 (E.D. Cal. 2008) (citation

                                                              21   omitted).

                                                              22          WHEREAS on December 17, 2018, this Court issued a scheduling order setting certain case

                                                              23   deadlines, including that:

                                                              24               •   the deadline to complete all fact discovery is 365 days after the federal case was
                                                              25                   opened (or December 16, 2019);

                                                              26               •   the deadline to disclose expert witnesses is 60 days after the close of discovery (or
                                                              27                   February 14, 2020);

                                                              28

                                                                                                                      2
                                                                                                   STIPULATION AND [PROPOSED] ORDER
                                                              1                  •   the deadline to disclose rebuttal expert witnesses is 30 days after the disclosure of
                                                              2                      expert witnesses (or March 13, 2020);

                                                              3                  •   the deadline to file dispositive motions is 180 days after the close of non-expert
                                                              4                      discovery (or June 15, 2020).

                                                              5           WHEREAS Plaintiff served a Notice of Depositions for many deponents on October 8, 2019

                                                              6    and the parties have diligently been attempting to schedule depositions. However, they have been

                                                              7    unable to schedule all of the depositions prior to December 16, 2019, due to unavailability of key

                                                              8    witnesses and counsel due to the holidays and due to the fact that some witnesses sought to be

                                                              9    deposed reside out of state, including Defendant Robert Visser;

                                                              10          WHEREAS the parties thus seek a short continuance of all deadlines in order to

                                                              11   accommodate the witnesses and both counsel’s schedules;
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12          WHEREAS the parties may pursue settlement discussions either before or after the

                                                              13   anticipated depositions and the parties believe that taking these depositions will help facilitate

                                                              14   settlement.

                                                              15          THEREFORE, THE PARTIES STIPULATE AND AGREE TO THE FOLLOWING:

                                                              16          1. To set the deadline to complete all fact discovery by January 31, 2020;

                                                              17          2. To set the deadline for expert designations to March 31, 2020;

                                                              18          3. To set the deadline for designations of rebuttal experts to April 30, 2020; and

                                                              19          4. To set the deadline for the filing of dispositive motions to July 29, 2020.

                                                              20          The parties respectfully request that the Court adopt the parties’ stipulation and extend the

                                                              21   discovery and expert disclosure deadlines as set forth herein.

                                                              22   SO STIPULATED.

                                                              23   DATED: November 20, 2019                                 HUNTON ANDREWS KURTH LLP

                                                              24

                                                              25                                                            By: ______/s/M. Brett Burns
                                                                                                                                M. Brett Burns
                                                              26                                                                Karen Jennings Evans
                                                                                                                                Attorneys for Defendants
                                                              27
                                                                                                                                Lowe’s Home Centers, LLC
                                                              28

                                                                                                                        3
                                                                                                     STIPULATION AND [PROPOSED] ORDER
                                                              1    DATED: November 20, 2019                              FREIMAN LEGAL

                                                              2

                                                              3                                                          By: ____/s/ Lawrence W. Freiman
                                                                                                                             Lawrence W. Freiman (authorizing e-
                                                              4                                                              filing to Karen Evans on Nov. 19, 2019)
                                                                                                                             Attorneys for Plaintiff
                                                              5
                                                                                                                             Diana Gutierrez
                                                              6

                                                              7
                                                                                                                 ORDER
                                                              8
                                                                          The Stipulation of the Parties is accepted and the deadline to complete all fact discovery is
                                                              9
                                                                   January 31, 2020. The deadline for expert designations is extended up to and including March 31,
                                                              10
                                                                   2020. The deadline for designations of rebuttal experts is extended up to and including April 30,
                                                              11
Hunton Andrews Kurth LLP

                           San Francisco, California 94111




                                                                   2020. The deadline for filing dispositive motions is extended up to and including July 29, 2020.
                           50 California Street, Suite 1700




                                                              12
                                                                   IT IS SO ORDERED.
                                                              13
                                                                   DATED: November 26, 2019
                                                              14

                                                              15

                                                              16
                                                                                                              _______________________________________
                                                              17                                              MORRISON C. ENGLAND, JR.
                                                                                                              UNITED STATES DISTRICT JUDGE
                                                              18

                                                              19
                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                                     4
                                                                                                  STIPULATION AND [PROPOSED] ORDER
